Citation Nr: 1811152	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-30 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to June 27, 2006, for the grant of service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gerald Kiehl, Agent


WITNESS AT HEARING ON APPEAL

Appellant's Agent


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from September 1985 to October 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that granted service connection for acquired psychiatric disorder, to include PTSD, effective June 27, 2006.

As the Veteran was unavailable, his agent testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO in November 2017.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's original claim for service connection for PTSD was received on June 27, 2006; there is nothing in the record received prior to that date which could be construed as an informal claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 27, 2006, for the grant of service connection for acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C. §§ 5110, 5107(b) (2012); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

In this case, the Veteran's claim for service connection was granted in the rating decision on appeal.  He then appealed the downstream issue of the effective date that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to this issue.

The record also reflects that all pertinent available evidence has been obtained as to this claim.  Neither the Veteran nor his agent has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The claims turn on when VA received a claim, when evidence was received following rating decisions, and what that evidence shows.  Thus, any additional medical records are not relevant to this issue.  As the record contains sufficient evidence on which to decide this claim, further development is not warranted and VA has complied with its duty to assist the Veteran for this claim.

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria and Analysis

The law provides that the effective date for an award of service connection is the day following separation from active duty, or the day entitlement arose, if the claim is filed within the year after active duty.  When the claim is filed more than a year after active duty, the effective date for service connection will be the date of VA receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records by themselves do not constitute 'informal claims' for service connection.  Sears v. Principi, 16 Vet. App. 244 (2002).  While VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).

The RO received the Veteran's original claim of service connection for PTSD on June 27, 2006.  The earliest evidence of PTSD is a positive PTSD screen in June 2006.  An October 2010 VA examination report confirmed the diagnosis of PTSD related to service.  A July 2011 Board decision granted service connection, finding that the evidence establishes that it was at least as likely as not that the Veteran acquired PTSD during active military service, as a result of in-service personal assault or that the Veteran had a borderline personality disorder that was at least as likely as not aggravated during active service as a result of an in-service personal assault.  An October 2011 rating decision effectuated the award of service connection for acquired psychiatric disorder, to include PTSD, and established an effective date of June 27, 2006.  No communication or correspondence prior to this can be reasonable construed as an informal claim for benefits.  Notably, the claims filed prior to June 27, 2006, are a 1985 claim of service connection for hepatitis and a 1996 claim for increased rating for hepatitis.  PTSD was not alleged at either time.  

The Veteran alleges that an effective date of 1985 is warranted, in part, because service treatment records note his psychiatric complaints and his PTSD stressor of verbal abuse by a superior.  See November 2017 hearing transcript.  However, the Board again notes that treatment records by themselves do not constitute 'informal claims' for service connection.  Sears, supra.  Most importantly, the Veteran did not submit a claim for service connection for PTSD within one year of his discharge.  See 38 C.F.R. § 3.400.

The Veteran also alleges that he submitted a claim seeking service connection for PTSD as early as 1998.  See November 2017 hearing transcript.  However, a review of the record does not support his allegations.  Notably, his agent was also unable to support these assertions.  Id.

Finally, on a routine examination for service-connected hepatitis in 1998, the examiner noted the Veteran's complaints of feeling fatigued, depressed and anxious every time he experience episodes of hepatitis-related abdominal pain.  Based on these findings, the RO issued a January 1999 rating decision that denied service connection for depression.  The RO found the Veteran's complaints to be part of his service-connected hepatitis.  The Veteran was notified of this decision in January 1999.  VA did not receive the Veteran's notice of disagreement (or written equivalent) within one year of the January 1999 rating action notifications, nor was there any new and material evidence received within a year of either rating action.  Thus, the January 1999 rating action became the last final decision on the merits as to the issue of entitlement to service connection for depression.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  The Board further notes that the January 1999 rating decision did not encompass a claim for service connection for PTSD because PTSD was not included in the evidence of record, and because PTSD is an independent claim based on distinct factual bases.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009), See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases); Velez v. Shinseki, 23 Vet. App. 199 (2009).  Thus, there is no basis for the assignment of an earlier effective date based on the foregoing.

The controlling law and regulations regarding effective dates are clear.  The effective date of an award of compensation based on an original claim (received beyond one year after discharge), will be the date of VA receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  In this case the claim for PTSD was submitted in June 2006 and the effective date was properly assigned as the date of claim.  Accordingly, the claim for an earlier effective date is denied.


ORDER

An effective date prior to June 27, 2006, for the grant of service connection for service-connected acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


